   Case 4:18-cv-00188-RSB-CLR Document 45 Filed 01/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 JUSTIN OLTMANNS,

                Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-188

        v.

 INTERNATIONAL LONGSHOREMEN’S
 ASSOCIATION LOCAL 1475 CLERKS and
 CHECKERS; and GEORGIA STEVEDORE
 ASSOCIATION, INC.,

                Defendants.


                                          ORDER

       The Judgment of this Court in the above entitled action having been AFFIRMED by the

United States Court of Appeals for the Eleventh Circuit;

       IT IS HEREBY ORDERED that the Judgment of the Eleventh Circuit is made the

judgment of this court.

       SO ORDERED, this 6th day of January, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
